DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 February 2021 has been entered.

Response to Amendment
Applicant's amendment filed on 02 February 2021 has been entered. Claims 17 and 20 have been amended. Claims 1-16 have been cancelled. No claims have been added. Claims 17-29 are still pending in this application, with claims 17 and 20 being independent.

Claim Objections
Claims 20 and 29 are objected to because of the following informalities:
In claim 20, line 2, “…plurality of lighting devices…,” should read: --…a plurality of lighting devices…--.
In claim 29, line 2, “…display data relate to a state…,” should read: --…display data related to a state…--.
Appropriate correction is required.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 17-24 and 26-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Isaacs et al. (US 2017/0127501 A1, herein referred to as: Isaacs).
Regarding claim 17, Isaacs discloses a method (Figs. 1-22) of controlling a plurality of lighting apparatuses (105a-105d, Figs. 1-2) each having a controller (270, Fig. 3) and a wireless communication unit (265, Fig. 3), via a computing device (115) separate from the lighting apparatus (as shown in Fig. 1) having a user interface (530, as shown in Fig. 5, and as described in paragraphs [0062]-[0063]), the method comprising: establishing wireless communication between the communication device and the plurality of lighting apparatuses (paragraphs [0062]-[0065] and [0080]-[0081]); providing a first display (Fig. 8) of a list of available lighting apparatuses associated with the plurality of lighting apparatuses to a user on the user interface of the computing device (as shown in Fig. 8, the list of lighting apparatuses includes individual apparatuses, as well as groups of the individual lighting apparatuses assigned by a user); receiving a user lighting apparatus selection via the first display (i.e. via the touch display 530 of 115, the user can select either of 105a-105c, or 110a-110b); providing a second display of data related to a selected lighting apparatus associated with the user lighting apparatus selection on the user interface (i.e. as shown in Fig. 10, via selection of the light control option in Fig. 9 from the selected lighting apparatus homepage shown in Fig. 9); receiving a user selection of an action associated with a light luminance level of the selected lighting apparatus in a range of a minimum to a maximum light intensity via the second display (via the dimmer 754, between “fully on” and “fully off,” as shown on the second display in Fig. 10); wirelessly communicating the light luminance level to the wireless communication unit of the selected lighting apparatus (paragraphs [0070] and [0080]-[0081]), Page 2 of 9US-TN-15651-A providing at least one of a first input (selection 105c, Fig. 8 “group A of lights”) related to collective activation of all the plurality of lighting devices or a second input (selection 105c, Fig. 8 “group A of lights”) related to collective enablement of all the plurality of lighting devices on the first display (i.e. upon selection of 105c on the first display of Fig. 8, a user can activate the group of lighting apparatuses via “all on” or “all off” on the screen in Fig. 11, paragraphs [0080]-[0081], additionally, enablement or disablement of all of the lights in the group can be accomplished via the “edit group” button on the screen in Fig. 11, paragraphs [0080]-[0081]); receiving a third user selection associated with at least one of the first input or the second input (via user selection of one of the options outlined above on the screen in Fig. 11); and communicating a control signal associated with activation or enablement of the all the plurality of lighting devices to all the plurality of lighting devices (upon user selection of an option outlined above on the interface 530 of 115 shown in Fig. 11, the wireless communication device 115 will send a control signal to all of the lighting apparatuses of the group to either turn all of the lighting apparatuses on or off, and/or enable or disable the lighting apparatuses via the “edit group” selection, including optionally all of the lighting apparatuses 105a-105d, of the group as selected by the user).
Regarding claim 18, Isaacs discloses (Figs. 1-22) receiving data related to the selected lighting apparatus from the wireless communication unit (265, Fig. 3) of the selected lighting apparatus (via the second display shown in Fig. 10, e.g. brightness information related to the position of the slider on dimmer 754, the information under “monitor power” or the information related to “set schedule”); and displaying the data related to the selected lighting apparatus on the second display (on the second display as shown in Fig. 10).  
Regarding claim 19, Isaacs discloses (Figs. 1-22) the selected lighting apparatus includes a battery receptacle (as shown in Figs. 1-2, all of the lighting apparatuses comprise a battery receptacle 230A, 230B) arranged to receive a removable battery pack (as shown in Fig. 2, and as described in paragraph [0034]), further comprising: receiving data related to a state of charge of the battery pack coupled to the selected lighting apparatus from the wireless communication unit (265, Fig. 3) of the selected lighting apparatus (via 265, of the selected lighting apparatus, paragraphs [0038], [0040], and [0074], and as also shown in Fig. 10); and displaying the data related to the state of charge of the battery pack coupled to the selected lighting apparatus on the second display (i.e. on a second display as shown in Fig. 10, under “monitor power”).  
Regarding claim 20, Isaacs discloses a system (Figs. 1-22) comprising: a plurality of lighting devices (105a-105d, Figs. 1-2), each lighting device including a housing (205, 210, 215, Fig. 2), a light module (220, Fig. 2), a wireless communication unit (265, Fig. 3), and a controller (270, Fig. 3) disposed in the housing (paragraph [0032]) and configured to control a lighting operation of the light module (paragraphs [0031]-[0050]); and a separate communication device (115, see Fig. 1) for communicating wirelessly with the wireless communication unit of each of the plurality of lighting devices (paragraphs [0038]-[0048] and [0080]-[0081]), the communication device being configured to provide a first display (Fig. 8) of a list on a user interface (530 of 115, paragraphs [0062]-[0063]) associated with the plurality of lighting devices (as shown in Fig. 8, i.e. “compact light” being the lights individually, and “group A of lights” being the lights collectively of a user defined group), receive a first user selection associated with one of the plurality of lighting devices via the first display (i.e. via selection of a compact light, shown in Fig. 8), provide a second display (Fig. 10) on the user interface associated with a selected one of the plurality of lighting devices (via selection of “light controls” from Fig. 9), receive a second user selection associated with a light luminance level of the selected one of the plurality of lighting devices in a range of a minimum to a maximum light intensity via the second display (i.e. via the dimmer 754 shown on the second display in Fig. 10), and communicate a control signal associated with the light luminance level to the selected one of the plurality of lighting devices (paragraph [0070], i.e. upon selection of the desired light luminance via dimmer 754, 115 communicates a signal to the wireless module 265 of the selected lighting unit, which instructs the controller 270 of the selected lighting unit to adjust the light luminance according to the user selection), wherein the controller is configured to, upon receipt of the control signal from the communication device, control the light luminance level of the lighting module according to the control signal (paragraphs [0038]-[0048] and [0080]-[0081], i.e. upon selection of the desired light luminance via dimmer 754, 115 communicates a signal to the wireless module 265 of the selected lighting unit, which instructs the controller 270 of the selected lighting unit to adjust the light luminance according to the user selection), the communication device being further configured to provide at least one of a first input related to collective activation of all the plurality of lighting devices or a second input related to collective enablement of all the plurality of lighting devices on the first display (i.e. via selection of the “group A of lights” shown in Fig. 8, the user can then provide a selection on the group control  screen shown in Fig. 11 of “all on” or “all off,” or enable or disable collectively all of the lighting devices 105a-105d in the group as desired via the “edit group” option), receive a third user selection associated with at least one of the first input or the second input (via selection of the user of an option outlined above, and shown in Fig. 11), and communicate a control signal associated with activation or enablement of the all the plurality of lighting devices to all the plurality of lighting devices (as described in paragraphs [0080]-[0081]).  
Regarding claim 21, Isaacs discloses (Figs. 1-22) the communication device (115) is a computing device (paragraphs [0062]-[0063]) and is configured to display the first display and the second display sequentially on the user interface (i.e. upon selection of a compact light from the first display shown in Fig. 8, and then selection of light controls from the homepage shown in Fig. 9 for the selected lighting device, the second display shown in Fig. 10 will be displayed for group control, and thus sequentially).  
Regarding claim 22, Isaacs discloses (Figs. 1-22) the communication device (115) is configured to receive a user input associated with turning all the plurality of lighting devices ON or turning all the plurality of lighting devices OFF (i.e. as indicated in Fig. 11 by the “all on” and “all off” user selections) via the first display (i.e. via selection of the “Group A of lights” shown on the first display in Fig. 8) and communicate the user input to all the plurality of lighting devices (as described in paragraphs [0031]-[0050] and [0080]-[0081]).  
Regarding claim 23, Isaacs discloses (Figs. 1-22) the communication device (115) is configured to display the light luminance level of the selected one of the plurality of lighting devices (as shown in Fig. 10, the light luminance level being indicated by the position of the slider on the dimmer module 754 between “fully on” in which the selected lighting device is providing 100% luminance, and “fully off” in which the selected lighting device is providing no luminance) and allow the user to increase or decrease the light luminance level via the second display (via the slider of the dimmer 754, as shown in Fig. 10).  
Regarding claim 24, Isaacs discloses (Figs. 1-22) the communication device (115) is further configured to receive a user directional input associated with a lighting direction of the light module (i.e. selecting any position above the “fully off” option on dimmer 754 provides user direction input from 115 to the selected lighting device related to directional output of light from the selected lighting device, at least, for an emission direction around the central axis of the lighting device, as shown by the configuration of the lamps 220 in Fig. 2) of the selected one of the plurality of lighting devices (i.e. the selected lighting device from the second display shown in Fig. 10) and communicate the user directional input to the selected one of the plurality of lighting devices (via 115 and the wireless control module 265 of the selected lighting device).  
Regarding claim 26, Isaacs discloses (Figs. 1-22) the communication device is configured to receive scheduling data (via user selection under the “set schedule” section shown in Fig. 10) associated with the selected one of the plurality of lighting devices (i.e. as selected lighting device from the first display in Fig. 8, and then the lighting controls therefor shown in Fig. 9) via the second display (via the second display shown in Fig. 10) and communicate the scheduling data to the selected one of the plurality of lighting devices (paragraph [0071]).  
Regarding claim 27, Isaacs discloses (Figs. 1-22) the controller is configured to, after receipt of the schedule data from the communication device, control the light luminance level of the lighting module as a function of time according to the schedule data (i.e. upon a user selecting the desired scheduled parameters shown in Fig. 10 under “set schedule,” communication device 115 communicates the schedule information to the selected lighting device for operation on the scheduled parameters, as described in paragraph [0071]).  
Regarding claim 28, Isaacs discloses (Figs. 1-22) each lighting device is a portable lighting device (as shown in Figs. 1-2) and includes a battery receptacle (230a-230b) configured to removably receive a battery pack therein (as shown in Fig. 2, and as described in paragraph [0034]).  
Regarding claim 29, Isaacs discloses (Figs. 1-22) the communication device (115) is configured to display data related to a state of charge of the battery pack (as shown in Fig. 10, under the “monitor power” section of the display shown in Fig. 10) coupled to the selected one of the plurality of lighting devices (as shown in Fig. 2) on the second display (on the second display of Fig. 10, which depicts information related to the selected lighting apparatus).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Isaacs, in view of Urry et al. (US 2016/0360585 A1, herein referred to as: Urry).
Regarding claim 25, Isaacs teaches or suggests (Figs. 1-22) the light module (105a-105d) includes a first series of lights (i.e. a first strip 220) and a second series of lights (i.e. a second strip 220) and the controller is configured to activate one of the first series of lights or the series of lights (paragraph [0031]). 
Isaacs does not explicitly teach that said selection is based on the user directional input.  
Urry teaches or suggests (Figs. 1-11) a light module (100) including a first series of lights and a second series of lights (first and second strips 110, Fig. 1) and a controller (i.e. a controller within 100 and coupled with 800c) configured to activate one of the first series of lights or the series of lights based on the user directional input (via 840, see Figs. 4A-4E).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Isaacs and incorporated the teachings of said selection is based on the user directional input, such as taught or suggested by Urry, in order to improve the customizability of the device (i.e. by providing the user with a lighting device that can achieve a wide range of emission options and/or luminance characteristics).

Response to Arguments
Applicant’s arguments with respect to claims 17-29 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 for pertinent prior art not relied upon for rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








































Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLIN J CATTANACH/Examiner, Art Unit 2875